DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/26/2021 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1, 7, 8 and 10 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (Tetrahedron Letters, 2001) in view of Ijima et al. (US 2005/0040368 A1 cited in IDS) and Schindler et al. (EP 0950696 A2). It is noted that the disclosures of Schindler et al. are based on a machine translation of the reference which is included in this action.

Regarding claim 1, Schubert et al. disclose a terpyridine cadmium (II) complex 11 which is identical to presently claimed compound of the formula of first structure (see Abstract and page 4706). Schubert et al. do not disclose terpyridine cadmium (II) is luminophoric material. However, given that the terpyridine cadmium (II) of Schubert et al. is identical to that presently claimed, it is obvious or inherent that the terpyridine cadmium (II) is luminophoric material.
Schubert et al. do not explicitly disclose a coating composition comprising a topcoat material or a primer material as presently claimed and a luminophoric material.
As indicated by Ijima et al., it is well known to include luminophore such as terpyridine complexed with metal as well as urethane type polymer as a binder (polyurethane) into a paint (i.e. coating composition) (see paragraphs 0004, 0010, and 0012). The urethane type polymer 
In light of motivation for using luminophore such as terpyridine complexed with metal in combination with urethane type polymer as a binder disclosed by Ijima et al. and using polyvinyl butyral binder for paints disclosed by Schindler et al. as described above and , it therefore would have been obvious to one of the ordinary skill in the art to prepare a paint (coating composition) comprising terpyridine cadmium (II), polyurethane binder and polyvinyl butyral binder in Schubert et al. in order to improve durability at low temperature of coating composition as wells to obtain good flow properties and good pigment wetting characteristics, and thereby arrive at the claimed invention.
Although, Schubert et al. in view of Ijima et al. and Schindler et al. do not explicitly disclose polyvinyl butyral is primer material, given that polyvinyl butyral is identical to presently claimed primer material polyvinyl butyral of Schubert et al. in view of Ijima et al. and Schindler et al. is primer material.

Regarding claim 10, Schubert et al. in view of Ijima et al. and Schindler et al. disclose the coating composition as set forth above. Schubert et al. in view of Ijima et al. and Schindler et al. do not explicitly disclose the amount of luminophore based on the dry weight of a film after curing the composition.
However, Ijima et al. disclose that the amount of luminophore can be adjusted in the paint film so that light emission intensity adjustments such as an increase in the quantity emitted, a further increase in the intensity of light emission per unit area can be made (see paragraph 0015).
Therefore, it would have been obvious to one of ordinary skill in the art to use amount of luminophore based on the dry weight of a film after curing the composition including that presently claimed depending on desired light emission intensity and desired increase in the intensity of light emission per unit area in Schubert et al. in view of Ijima et al. and Schindler et al., and thereby arrive at the claimed invention.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over (i) Schubert et al. (Tetrahedron Letters, 2001) in view of Ijima et al. (US 2005/0040368 A1 cited in IDS) and Schindler et al. (EP 0950696 A2) as applied to claim 1 above, further in view of Zhang et al. (Journal of Materials Chemistry, 2011 cited in IDS) or alternatively (ii) Schubert et al. (Tetrahedron Letters, 2001) in view of Ijima et al. (US 2005/0040368 A1 cited in IDS) and Schindler et al. (EP 0950696 A2) as applied to claim 1 above, further in view of Hiller et al. (Atomic Energy Commission, 1959).

Regarding claims 7 and 8, Schubert et al. in view of Ijima et al. and Schindler et al. disclose the coating composition as set forth above. Schubert et al. in view of Ijima et al. and Schindler et al. do not disclose a metal is chosen from europium.
Zhang et al. disclose lanthanide ions complexed with terpyridine possess luminescent characteristics (see page 18463, col. 1, lines 2-5). An example of lanthanide ion includes europium (III) (see Abstract). Lanthanide complexes are well known efficient molecular luminescent materials which emit a long-living narrow band of practically monochromatic radiation through the strong optical absorption in the ultraviolet region by the ligands and effective energy transfer from the ligands to Ln3+ ions (see page 18462, col. 1, Introduction, lines 1-5).
Therefore, as taught by Zhang et al., it would have been obvious to use europium as metal instead of cadmium in Schubert et al. in view of Ijima et al. and Schindler et al. in order to 
Alternatively, Hiller et al. disclose europium has larger stability constant than cadmium (see page 52, paragraph 2). 
Therefore, as taught by Hiller et al., it would have been obvious to use europium as metal instead of cadmium in Schubert et al. in view of Ijima et al. and Schindler et al. in order to improve stability, and thereby arrive at the claimed invention. Further, given that claim 8 only further limits an alternative embodiment that is not required, Schubert et al. in view of Ijima et al., Schindler et al. and Hiller et al. also meet claim 8.

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments except as set forth below are moot in light of new grounds of rejections.

 Applicants argue that Shubert, however, does not relate to coatings. It is not immediately apparent or obvious to use the materials in Shubert, which have different functional groups, in a coating. Ijima relates to specific temperature sensitive urethane based paint compositions using ruthenium. There is no suggestion to use such compounds in other coatings materials and particularly the topcoat or primer materials recited in claim 1.
As noted above in the office action, Schubert disclose terpyridine metal complex. Ijima et al. disclose terpyridine complex can be used as luminophoric material in coating composition. 
Additionally, Ijima is only used as teaching reference in order to teach coating composition comprising terpyridine metal complex and polyurethane binder. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Further, in light of amendments, new grounds of rejections are set forth above.

In light of amendments, 112 first and second paragraph rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787